UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D (Rule 13d-101) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 18) AFFINITY GAMING (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) Not Applicable (CUSIP Number) Steven Weiser Silver Point Capital, L.P. 2 Greenwich Plaza, First Floor Greenwich, CT 06830 203-542-4200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 15, 2015 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. SCHEDULE 13D CUSIP NO. Not Applicable 1 NAMES OF REPORTING PERSONS SPH Manager, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ☒ (b)☐ 3
